 

Exhibit 10.13

 

BioRestorative Therapies, Inc.

40 Marcus Drive, Suite One

Melville, New York 11747

 

  January 5, 2018

 

Mr. Francisco Silva

10 Flyers Lane

Tustin, California 92782

 

Dear Mr. Silva:

 

Reference is made to the Amended and Restated Executive Employment Agreement,
dated as of May 10, 2011, between BioRestorative Therapies, Inc. (formerly known
as Stem Cell Assurance, Inc.) and Francisco Silva, as amended (the “Employment
Agreement”).

 

The parties hereby agree that, effective as of January 1, 2018, the “Per Annum
Salary” in Schedule A of the Employment Agreement is amended to read as follows:

 

“Per Annum Salary: $287,500”

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,       BioRestorative Therapies, Inc.         By:       Mark
Weinreb, Chief Executive Officer       Agreed:                 Francisco Silva  
 

 

   

   

 